UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7656



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


STANLEY HOBEREK,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:99-cr-00013; 5:00-cv-00184)


Submitted:   March 25, 2008                 Decided:   March 28, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Hoberek, Appellant Pro Se. Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanley Hoberek seeks to appeal the district court’s

order    accepting    the   recommendation         of    the    magistrate    judge,

treating his “Motion to Vacate Judgment of Section 2255 Entered in

this Case” and “Motion to Vacate Conviction Based Upon Previously

Unavailable Claim” as successive 28 U.S.C. § 2255 (2000) motions,

and dismissing them on that basis.              The order is not appealable

unless    a   circuit   justice       or   judge    issues      a   certificate   of

appealability.       28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).             A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).              A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).      We have independently reviewed the record and

conclude      that   Hoberek    has    not   made       the    requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

              Additionally, we construe Hoberek’s notice of appeal and

informal brief as an application to file a second or successive


                                       - 2 -
motion under 28 U.S.C. § 2255.            United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).        In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,    that   would   be    sufficient   to

establish    by    clear     and   convincing     evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Hoberek’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       DISMISSED




                                     - 3 -